DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments to the claims and drawings filed 02/22/2021 have been considered and entered.
Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered.
	Regarding the 112(b)/2nd indefinite rejections of claims 11 and 17, Applicant canceled said claims rendering said rejection moots.
Regarding the 103 prior art rejections, Applicant argued that the inclusion of a limitation of dependent claim 11 (previous indicated as comprising allowable subject matter) into the independent claims overcame said rejections; however, the Examiner respectfully notes that contrary to the previous indication, Applicant did not include all of the limitations of the base claim and any intervening claims consistent with said previous indication of allowable subject matter. In particular, primary reference Liu teaches wherein at least one of the plurality of bumpers (figs. 4-5, shock absorbing structure 17) includes a dumbbell shape having a plurality of wide portions (171-172 & 174) connected by a thinner neck (neck portion of 173) (Examiner notes the broad reasonable interpretation of the assembled shock absorbing structures comprising a dumbbell shape with wider portions on each side of the circuit board and the thinner neck through the circuit board). 
However, the above broad reasonable interpretation is overcome in further combination with the limitations of claim 10 and likewise the further combination with limitations of claim 12 overcomes the prior art rejection. See indications of conditionally allowable subject matter.
Information Disclosure Statement
 	The information disclosure statement(s) (IDS) submitted on 02/22/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner. As previously noted in the office action dated 10/23/2020, Applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art. The Examiner’s approach to reviewing the patent literature (300+, with an additional 50+) can be found in the Examiner’s search notes, noting that the Examiner extracted a list(s) of all of references through optical character recognition, and then text & image searched through said list(s) in a manner similar to searching a pertinent classification list.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 and 12-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, 
Applicant claims (omission for brevity/clarity) “one or more…bumpers”, then references “the plurality of bumpers”, leaving unclear if the range of the number of required bumpers has been further limited to requiring the presence of more than one bumper. For the purpose of applying prior art, the Examiner has endeavored to meet the narrower interpretation of requiring more than one bumper. Appropriate correction is required pertaining to consistency of referencing to either “one or more” or  “plurality” of bumpers.
Regarding claim 13, 
 there is insufficient antecedent basis for the limitation “the first housing member” and “the second housing member” in the claim, and related thereto, omits the essential structural cooperative relationships between said necessary structural connections.  See MPEP § 2172.01.  The Examiner notes that claim 13 depends upon claim 12 which previously depended upon claim 11 which previously depended upon claim 10 which depends on claim 6. For purpose of examination, the Examiner interprets claim 13 generically consistent with the gist of claim 6 with regards to the housing members and the structural relations, namely requiring wherein the housing includes a first housing member and a second housing member that…retain the circuit board, the stiffening member, and the one or more elastic and/or flexible bumpers.
Claim Objections
Claim(s) 10 and 13 is/are objected to because of the following informalities:  
As to claim 10 and claim 13, 
while understood, the Examiner objects to terminology substitution of “stiffener” for “stiffening member” and suggests consistency of terminology within the claims. More specifically, the Examiner suggests (omissions for brevity/clarity):
for claim 10 “…bumpers disposed on a stiffener side between the stiffening member…”; and
for claim 13 “…and the stiffening member…”
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Liu et al (US 20180270965 A1; hereafter “Liu”) in view of previously cited Yang* (CN 204730844 U; hereafter “Yang”) and in further view of previously cited Amitron Corp. (Aluminum Printed Circuit Boards; hereafter “Amitron”).
*machine translation previously provided and utilized for providing English citations 

    PNG
    media_image1.png
    433
    517
    media_image1.png
    Greyscale

Regarding independent claim 1, 
Liu teaches an electronics assembly (figs. 4 & 5, electronic module 12), comprising: 
a circuit board (figs. 4 & 5, circuit board 120); 
a housing (figs. 4 & 5, housing 122 with cover 123) disposed around the circuit board (figs. 4 & 5, circuit board 120) to contain the circuit board (figs. 4 & 5, circuit board 120); and 
one or more elastic and/or flexible bumpers (figs. 4-5, shock absorbing structure 17) disposed between the circuit board (figs. 4 & 5, circuit board 120) and the housing (figs. 4 & 5, housing 122 with cover 123) to provide shock absorption to the circuit board (figs. 4 & 5, circuit board 120) within the housing (figs. 4 & 5, housing 122 with cover 123), 
wherein at least one of the plurality of bumpers (figs. 4-5, shock absorbing structure 17) includes a dumbbell shape having a plurality of wide portions (171-172 & 174) connected by a thinner neck (neck portion of 173) (Examiner notes the broad reasonable interpretation of the assembled shock absorbing structures comprising a dumbbell shape with wider portions on each side of the circuit board and the thinner neck through the circuit board).
Liu is silent to items: 1) the circuit board comprising a stress sensitive device; and 2) a circuit board stiffening member.

    PNG
    media_image2.png
    820
    900
    media_image2.png
    Greyscale

Regarding item 1), Yang teaches an electronics assembly (fig. 1) (Title “Unmanned aircraft inertia measuring module”), comprising: 
 a circuit board (fig. 1, circuit board 1) comprising a stress sensitive device (Inertial Measurement Unit of circuit board 1) (page 3 second to last paragraph “Upper layer circuit board 1 is provided with Inertial Measurement Unit”);
 a housing (fig. 1, layer shell 6 with lower floor housing 7) disposed around the circuit board (fig. 1, circuit board 1) to contain the circuit board (fig. 1, circuit board 1); and
 one or more elastic and/or flexible bumpers (fig. 1, vibration dampers 5) disposed between the circuit board (fig. 1, circuit board 1) and the housing (fig. 1, layer shell 6 with lower floor housing 7) to provide shock absorption to the circuit board (fig. 1, circuit board 1) within the housing (fig. 1, layer shell 6 with lower floor housing 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yang’s inertial measurement unit (IMU) with Liu’s circuit board thereby providing the expected benefits of measurement of inertia which is a common application in consumer electronics for tracking motion, orientation, and/or heading as well as being valuable for supplementing GPS or other navigational technologies and thus increases the versatility and marketability of Liu’s electronics assembly. 
Regarding item 2), Amitron teaches a stiffening member (aluminum & dielectric layers) operatively connected to the circuit board (circuit copper layer) to stiffen the circuit board (circuit copper layer) (Aluminum PCB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Amitron’s stiffening member for a circuit board with Liu’s circuit board, thereby providing the expected benefits of stiffening/rigidizing Liu’s circuit board and thus increasing the ruggedness—which is also complimentary to inclusion of Yang’s IMU for preventing unwanted disturbance of said IMU—and for dissipating heat and thus increasing the operating range and longevity of Liu’s electronics assembly.
Therefore Liu as modified by Amitron suggests a housing (figs. 4 & 5, housing 122 with cover 123) disposed around the circuit board (figs. 4 & 5, circuit board 120) and the stiffening member (Amitron’s PCB stiffening member) to contain the circuit board (figs. 4 & 5, circuit board 120) and the stiffening member (Amitron’s PCB stiffening member).

Regarding independent claim 16,
 Liu teaches a method comprising:
providing a circuit board (figs. 4 & 5, circuit board 120); 
disposing the circuit board (figs. 4 & 5, circuit board 120) within a housing (figs. 4 & 5, housing 122 with cover 123) to contain the circuit board (figs. 4 & 5, circuit board 120); and 
disposing one or more elastic and/or flexible bumpers (figs. 4-5, shock absorbing structure 17) between the circuit board (figs. 4 & 5, circuit board 120) and the housing (figs. 4 & 5, housing 122 with cover 123) to provide shock absorption to the circuit board (figs. 4 & 5, circuit board 120) within the housing (figs. 4 & 5, housing 122 with cover 123), 
wherein at least one of the one or more of bumpers (figs. 4-5, shock absorbing structure 17) includes a dumbbell shape having a plurality of wide portions ( 171-172 & 174) connected by a thinner neck (neck portion of 173) (Examiner notes the broad reasonable interpretation of the assembled shock absorbing structures comprising a dumbbell shape with wider portions on each side of the circuit board and the thinner neck through the circuit board).

Liu is silent to items: 1) the circuit board comprising a stress sensitive device; and 2) attaching a stiffening member to the circuit board.
Regarding item 1), Yang teaches an electronics assembly (fig. 1) (Title “Unmanned aircraft inertia measuring module”), comprising: 
 a circuit board (fig. 1, circuit board 1) comprising a stress sensitive device (Inertial Measurement Unit of circuit board 1) (page 3 second to last paragraph “Upper layer circuit board 1 is provided with Inertial Measurement Unit”);
 a housing (fig. 1, layer shell 6 with lower floor housing 7) disposed around the circuit board (fig. 1, circuit board 1) to contain the circuit board (fig. 1, circuit board 1); and
 one or more elastic and/or flexible bumpers (fig. 1, vibration dampers 5) disposed between the circuit board (fig. 1, circuit board 1) and the housing (fig. 1, layer shell 6 with lower floor housing 7) to provide shock absorption to the circuit board (fig. 1, circuit board 1) within the housing (fig. 1, layer shell 6 with lower floor housing 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yang’s inertial measurement unit (IMU) with Liu’s circuit board and associated method thereby providing the expected benefits of measurement of inertia which is a common application in consumer electronics for tracking motion, orientation, and/or heading as well as being valuable for supplementing GPS or other navigational technologies and thus increases the versatility and marketability of Liu’s electronics assembly. 
Regarding item 2), Amitron teaches a stiffening member (aluminum & dielectric layers) operatively connected to the circuit board (circuit copper layer) to stiffen the circuit board (circuit copper layer) (Aluminum PCB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Amitron’s stiffening member for a circuit board with Liu’s circuit board and associated method, thereby providing the expected benefits of stiffening/rigidizing Liu’s circuit board and thus increasing the ruggedness—which is also complimentary to inclusion of Yang’s IMU for preventing unwanted disturbance of said IMU—and for dissipating heat and thus increasing the operating range and longevity of Liu’s electronics assembly.
Therefore Liu as modified suggests attaching a circuit board (figs. 4 & 5, circuit board 120) comprising a stress sensitive device (Yang’s IMU) to a stiffening member (Amitron’s PCB stiffening member) operatively connected to the circuit board (figs. 4 & 5, circuit board 120) to stiffen the circuit board (figs. 4 & 5, circuit board 120), and disposing the circuit board (figs. 4 & 5, circuit board 120) and  stiffening member (Amitron’s PCB stiffening member) within the housing (figs. 4 & 5, housing 122 with cover 123) to contain the circuit board (figs. 4 & 5, circuit board 120) and the stiffening member (Amitron’s PCB stiffening member).

Regarding claim 2, which depends on claim 1, 
 Liu is silent to wherein the circuit board is a printed circuit board.
Amitron teaches wherein a circuit board is a printed circuit board (Aluminum PCB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Amitron’s Aluminum PCB for Liu’s circuit board for the same motivation provided for claim 1. Additionally, PCB’s are known to be advantageous over circuit boards for being smaller, lighter weight, more reliable/rugged, and/or easier to integrate into complex systems at a low cost.

Regarding claim 3, which depends on claim 1, 
Liu is silent to an IMU.
Yang teaches a stress sensitive device which is an IMU (Inertial Measurement Unit of circuit board 1) (page 3 second to last paragraph “Upper layer circuit board 1 is provided with Inertial Measurement Unit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yang’s inertial measurement unit (IMU) with Liu’s circuit board for the same combination and motivation provided for claim 1. 

Regarding claim 4, which depends on claim 1, 
 Liu is silent to a stiffening member and does not teach wherein the stiffening member is a rigid sheet flushly attached to a flat face of the circuit board.
Amitron teaches a stiffening member (aluminum & dielectric layers) as a rigid layering flushly attached to a flat face of the circuit board (Circuit copper layer) (Aluminum PCB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Amitron’s stiffening member for a circuit board with Liu’s circuit board for the same combination and motivation provided for claim 1.
Liu as modified by Amitron still does not expressly state wherein the stiffening member is a sheet.
However: legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); it has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), see MPEP 2144.05(II)(B). The Examiner additionally notes that in Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006): “Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” See MPEP 2144(II). In the present case, only ordinary skill in the art is required to change the thickness dimension of the PCB backing, and an ordinary artisan would so change the thickness of the backing for commonsense known reasons including for size restraints such as fitting into a housing (smaller), saving on costs (cheaper), and requiring less heat sink and/or less rigidity. Please note that the specification contains no disclosure of either the critical nature of the claimed sheet shape nor any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The Examiner respectfully concludes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the PCB backing as a sheet for the expected known reasons listed above—emphasizing that a sheet-size backing is a cost-effective and miniaturized rigidizer. 

	
Regarding claim 5, which depends on claim 4, 
 Liu is silent to a stiffening member and does not teach wherein the stiffening member includes the same shape as the circuit board (figs. 4 & 5, circuit board 120).  
Amitron teaches a stiffening member (aluminum & dielectric layers) including a similar shape (length and width, not thickness) as the circuit board (Circuit copper layer) (Aluminum PCB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Amitron’s stiffening member for a circuit board with Liu’s circuit board for the same combination and motivation provided for claim 1.
Liu as modified by Amitron still does not expressly state wherein the stiffening member has the same shape (in this case, further including the same thickness).
However: legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); it has been held that a mere change in size is generally recognized as being within the level of ordinary skill in the art, see MPEP 2144.04(IV)(A), In re Rose, 105 USPQ 237 (CCP A 1955), In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), and Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), see MPEP 2144.05(II)(B). The Examiner additionally notes that in Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006): “Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” See MPEP 2144(II). In the present case, only ordinary skill in the art is required to change the thickness dimension of the PCB backing, and an ordinary artisan would so change the thickness of the backing for commonsense known reasons including for size restraints such as fitting into a housing (smaller), saving on costs (cheaper), and requiring less heat sink and/or less rigidity. Likewise, only ordinary skill in the art is required to adjust the thickness of a circuit board and an ordinary artisan would so change the thickness of the circuit board for reasons including weight, space, and connector sizes. Please note that the specification contains no disclosure of either the critical nature of the claimed stiffener shape being the same as the printed circuit board nor any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical, In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The Examiner respectfully concludes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the PCB backing with the same shape as the PCB for the expected known reasons listed above—emphasizing that such a backing is a cost-effective and miniaturized rigidizer. 

Claim(s) 6-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Liu, in view of previously cited Yang, previously cited Amitron, and in further view of previously cited Azad (US 20190013632 A1; hereafter “Azad”).

Regarding claim 6 and claim 7 and claim 8, where claim 6 depends on claim 1 and where claim 7 depends on claim 6 and where claim 8 depends on claim 7, 
Liu as modified (see analysis of claim 1) suggests wherein the housing (figs. 4 & 5, housing 122 with cover 123) includes a first housing member (figs. 4 & 5, housing 122) and a second housing member (figs. 4 & 5, cover 123) that mate together to retain the circuit board (figs. 4 & 5, circuit board 120), the stiffening member (Amitron’s PCB stiffening member), and the one or more elastic and/or flexible bumpers (figs. 4-5, shock absorbing structure 17).  
Liu does not teach (limitation of claim 6) wherein the first and second housing members clip together, (limitation of claim 7) wherein the first housing member includes a flexible clip structure at a first end thereof, wherein the second housing member includes a mating feature configured to receive the flexible clip structure when pressed into the mating feature, nor (limitation of claim 8) wherein the first housing member includes a retaining structure at a second end thereof opposite the first end, wherein the second housing member includes a clip structure configured to engage the retaining structure when pressed into the retaining structure.

    PNG
    media_image3.png
    653
    476
    media_image3.png
    Greyscale

Azad teaches an electronics assembly (figs. 1-3), comprising: a circuit board (figs. 1-3, circuit board 8); 5a housing (figs. 1-3, tray 5 with cover 3) disposed around the circuit board (figs. 1-3, circuit board 8), wherein the housing (figs. 1-3, tray 5 with cover 3) includes a first housing member (figs. 1-3, tray 5) and a second housing member (figs. 1-3, cover 3) that clip together (via cooperation of portions 46, 37, 14, and 16) to retain the circuit board (figs. 1-3, circuit board 8), (limitation of claim 7) wherein the first housing member (figs. 1-3, tray 5) includes a flexible clip structure (figs. 1-3, latch 16) at a first end (denoting left on page of figs.) thereof, wherein the second housing member (figs. 1-3, cover 3) includes a mating feature (figs. 1-3, latch 14) configured to receive the flexible clip structure (figs. 1-3, latches 16) when pressed into the mating feature (figs. 1-3, latches 14) ([0018] “The cover 3 includes at least a first protruding latch 14, while the tray 5 includes at least a second protruding latch 16, the first and second protruding latches 14, 16 capable of engaging with each other to secure the cover 3 onto the tray 5”), and (limitation of claim 8) wherein the first housing member (figs. 1-3, tray 5) includes a retaining structure (figs. 1-3, portions 46) at a second end (denoting right on page of figs.) thereof opposite the first end (denoting left on page of figs.), wherein the second housing member (figs. 1-3, cover 3) includes a clip structure (figs. 1-3, leg portions 37 configured to engage the retaining structure (figs. 1-3, portions 77) when pressed into the retaining structure (figs. 1-3, portions 77).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Azad’s two part clipping housing with Liu’s housing thereby providing a fastening means which can be fastened and unfastened by hand with ease while being sufficiently resilient to structurally retain a circuit board when so fastened together.

Regarding claim 9, which depends on claim 6, 
 Liu teaches wherein the second housing member (figs. 4 & 5, cover 123) defines an aperture (present in fig. 4; best perspective shown in fig. 2) over an electrical connection port (figs. 2 & 4, electrical connector 111) (silent to being for data) of the circuit board (figs. 4 & 5, circuit board 120) to allow access to the electrical connection port (figs. 2 & 4, electrical connector 111) when the housing (figs. 4 & 5, housing 122 with cover 123) is assembled.  
Liu is silent to the intention of using the port for data.
However, the Examiner took Official Notice that electrical connections can be used for communicating data. As the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conventional communication of data across electrical connections with Liu’s electrical connection port between circuit boards thereby facilitating communication therebetween in a known manner which conveniently enables modules of electronic devices to reliably, cheaply, safely, and quickly communicate over the wired electrical connection and thus making the Liu’s electronic device more marketable.
 

Regarding claim 14, which depends on claim 6, 
 Liu teaches wherein the second housing member (figs. 4 & 5, cover 123) includes a window opening (present in fig. 4; best perspective shown in fig. 2) to allow access to and/or clearance for one or more circuit components (particularly noting for electrical connector 111).  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Liu, in view of previously cited Yang,  previously cited Amitron, and in further view of previously cited Spaller (US 20100226017 A1; hereafter “Spaller”).
Regarding claim 15, which depends on claim 14, 
 Liu teaches wherein the housing (figs. 1-2 & 4-5, housing 122 with cover 123) is shaped to mount to another electronic device (figs. 1-2, electronic module 11). The Examiner additionally notes that one of ordinary skill in the art would at once envisage the housing to be mountable within an other electronic device.
Liu is silent to wherein the housing is mounted to or within a goggle or optic.
However, the Examiner took Official Notice that housed circuit boards are commonly mountable to/within electronic goggles/optics. As the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount Liu’s electronics assembly to/within a goggle/optic thereby providing the  google/optic with a circuit board which is resiliently ruggedized against shock  and thus making said goggle/optic more durable; complimentarily structurally providing Liu’s electronic assembly to be compatible with mounting to/within a goggle/optic increases the marketability of Liu’s electronics. Furthermore, the Examiner assesses that only ordinary skill in the art is required to structurally modify a circuit board housing to fit to/within an electronic device which conventionally includes a circuit board.  Notably, not only is the electronics assembly so modifiable for, but the electronic device—such as a goggle or optic—is modifiable to accommodate an as-is housed circuit board.
Furthermore, Spaller teaches wherein the housed PCB (PCB118 with housing) (Abstract “a PCBA located in the housing” is mounted to or within a goggle or optic (fig. 4, binocular display 10) ([0040] “goggles”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount Liu’s electronics assembly to/within a goggle/optic—such as Spaller’s binocular display—thereby providing the goggle/optic with a circuit board which is resiliently ruggedized against shock and thus making said goggle/optic more durable; complimentarily structurally providing Liu’s electronic assembly to be compatible with mounting to/within a goggle/optic increases the marketability of Liu’s electronics and provides the stated benefits and capabilities of Spaller’s binocular display including enhanced viewing experience.

Allowable Subject Matter
Claim(s) 10 and 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However upon Applicant’s amendment to overcome the rejections and objections raised by the Examiner and upon the Examiner’s better understanding of the invention a comparison of the prior art to the claims will again be made.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding dependent claim 10, 
 the prior art fails to disclose or motivate one skilled in the art to manufacture an electronics assembly, comprising (omissions/paraphrasing for brevity/clarity) “bumpers disposed between the circuit board and the housing”, “wherein at least one of the plurality of bumpers includes a dumbbell shape”, and “wherein the…bumpers include a plurality of bumpers disposed on a device side of the circuit board between the second housing member and 15the circuit board and a plurality of bumpers disposed on…” the other side between the circuit board and “…the first housing member” in further combination with the remaining limitations of the claim.
Regarding dependent claim 12,
 
 the prior art fails to disclose or motivate one skilled in the art to manufacture an electronics assembly, comprising (omissions/paraphrasing for brevity/clarity) “bumpers disposed between the circuit board and the housing”, “wherein at least one of the plurality of bumpers includes a dumbbell shape”, and “wherein the plurality of bumpers each include a bumper post extending from each side of each wide portion configured to register each bumper relative to the circuit board and the housing” in further combination with the remaining limitations of the claim.
Further dependent claim(s) thereof is/are likewise conditionally allowable.
Note that this indication of allowable subject matter is based upon the features which are presently found in the claims. In overcoming the above rejections, should applicants choose to delete features which are presently in the claims, this indication of allowable subject matter may no longer apply. The Examiner therefore suggests that applicants overcome the above rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph by amending the claims to replace the indefinite language with claim language which precisely and particularly defines the invention. The preferred way to correct the lack of antecedent problem or other types of similar problems that have been raised above would be to provide a clear antecedent basis for the feature rather than to delete the language. Deleting features which are presently in the claims broadens the scope of the claims and thus may render the indication of allowable subject matter no longer applicable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2021. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. Additional useful information can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID L SINGER/Examiner, Art Unit 2856